Citation Nr: 0813947	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected right heel spur syndrome with arthritis of the 
right great toe, currently evaluated as 10 percent disabling.

2. Entitlement to an increased disability rating for service-
connected left heel spur syndrome with arthritis of the left 
great toe, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to December 
1998.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural history 

In an August 1999 rating decision, service connection was 
granted for right heel spur syndrome with degenerative 
changes and for left heel spur syndrome with degenerative 
changes; a 10 percent rating was assigned for each foot 
disability.

In the March 2003 rating decision, increased ratings for 
right heel spur syndrome with degenerative changes and for 
left heel spur syndrome with degenerative changes were 
denied.  The veteran perfected an appeal of those denials.

In a May 2004 rating decision, the service-connected foot 
disabilities were recharacterized as right heel spur syndrome 
with arthritis of the right great toe and left heel spur 
syndrome with arthritis of the left great toe.

In September 2005, the Board denied increased ratings for the 
foot disabilities.  
The veteran appealed the Board's September 2005 denial of his 
claims for increased ratings to the United States Court of 
Appeals for Veterans Claims (the Court).  In an August 2007 
memorandum decision, the Court vacated the Board's decision 
and remanded this case to the Board.  The Court's decision 
will be discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



Issues not on appeal

In the March 2003 rating decision, the RO increased the 
disability rating for the veteran's service-connected 
mechanical low back pain from noncompensably disabling to 10 
percent disabling.  The veteran filed a notice of 
disagreement (NOD) as to that decision in August 2003.  In 
January 2004, the RO increased the disability rating for the 
low back disability to 20 percent and issued a Statement of 
the Case (SOC).  The veteran did not file a timely 
substantive appeal.  Accordingly, that matter is not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In the March 2003 rating decision, an increased rating was 
denied for the service-connected left shoulder disability.  
In the May 2004 rating decision, service connection was 
denied for a right shoulder condition and for pes planus.  To 
the Board's knowledge, the veteran has not expressed 
disagreement with those determinations.  Therefore, those 
matters are not in appellate status.  See Archbold, supra.


REMAND

For reasons expressed immediately below, the Board believes 
that the issues on appeal must be remanded for further 
procedural and evidentiary development.

Reasons for remand

VA examination

In its August 2007 memorandum decision, the Court directed 
the Board to "obtain a medical opinion that provides a fully 
informed opinion as to the length and severity of [the 
veteran's] condition's flare-ups."  See the August 23, 2007 
memorandum decision, page 4.  In that regard, the Court noted 
that "an examination of [the veteran's] medical history 
seems necessary to describe [the veteran's] disability in 
sufficient detail so that the Board's 'evaluation of the 
claimed disability will be a fully informed one.'"  The 
Court also noted that February 2002 and January 2004 VA 
treatment records showed an "abducted gait."  See August 
23, 2007 memorandum decision, page 2.  However, a March 2003 
VA examiner noted that the veteran had "a satisfactory gait 
pattern at this time."  See report of the March 2003 VA 
examination, page 2.  Therefore, an examination with a 
medical opinion as to the length and severity of the flare-
ups of the feet disabilities is necessary.

Veterans Claims Assistance Act of 2000 (VCAA)

In the February 2003 VCAA notice letter, the RO informed the 
veteran that "[a] claim for an increase in service 
connection for a particular disability is complete when there 
is evidence that shows your service-connected disability has 
gotten worse."  See February 18, 2003 letter, page 1.  More 
recent holdings of the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and in Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) clearly indicate 
that VCAA notice specifically pertaining to the degree of 
disability and effective dates should be furnished to 
claimants in increased rating cases.  In this case, the 
veteran was not provided VCAA notice pertaining to effective 
dates.
 
Subsequent to Dingess/Hartman, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the veteran: (1) that, to substantiate a claim, the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

Although the veteran was provided VCAA notice as to the need 
for evidence showing that his service-connected disabilities 
had gotten worse, he was not given notice as to the need for 
evidence of the effect that worsening has on his employment 
and daily life and as to the third and fourth prongs of the 
holding in Vazquez-Flores.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) the Federal Circuit 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so. 

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice required pursuant to 
Dingess/Hartman  and Vazquez-Flores 
should be furnished to the veteran.  

2.  VBA must arrange for the veteran to 
undergo a physical examination to 
determine the severity of his service-
connected right heel spur syndrome with 
arthritis of the right great toe and left 
heel spur syndrome with arthritis of the 
left great toe.  The examiner should 
specifically note whether the veteran has 
an abducted or otherwise abnormal gait.  
The examiner should review the veteran's 
claims file and provide an opinion as to 
the length and severity of flare-ups.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran should be provided with the 
SSOC and an appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

